Citation Nr: 9913411	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  His DD Form 214 indicates an additional nine months 
and twenty-two days of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.


FINDING OF FACT

There is competent medical evidence of a link between 
additional disability, characterized as a hemorrhagic 
conversion of a stroke, and VA medical treatment, including 
prescribed use of Ticlid.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability due to treatment with Ticlid 
by the VA is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran has alleged that he incurred 
additional disability, including nausea, vomiting, and 
headaches, as a result of treatment with Ticlid 
(ticlopidine), which was prescribed by the VA.  A September 
1996 report of hospitalization from the Iowa City, Iowa VA 
Medical Center (VAMC) shows that the veteran was prescribed 
Ticlid while being treated at the Des Moines VAMC following 
an August 1996 stroke.  This report also indicates that the 
veteran sustained what "was most likely felt to be a 
hemorrhagic conversion of a stroke with some contributing 
factors from the aspirin and ticlopidine."  

Given the notations from the September 1996 VA hospital 
report, the Board finds that there is competent medical 
evidence of a link between additional disability, 
characterized as a hemorrhagic conversion of a stroke, and 
treatment with Ticlid by the VA.  As such, the Board finds 
that the veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for additional 
disability due to treatment with Ticlid by the VA is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
veteran has submitted a claim which is plausible and capable 
of substantiation.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for additional disability due 
to treatment with Ticlid by the VA is found to be well 
grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
assistance in securing private and VA medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

During his October 1998 VA Travel Board hearing, the veteran 
testified that he had received medical treatment from the 
Marshalltown Medical and Surgical Center in Marshalltown, 
Iowa and the Iowa City VAMC subsequent to October 1996.  The 
veteran did not have these records for submission on his own 
behalf and claims file does not include any medical records 
from those two facilities subsequent to October 1996.  The 
Board also observes that the veteran has not been afforded a 
VA examination to determine whether he incurred any chronic 
additional disability as a result of the Ticlid therapy, as 
opposed to temporary side effects.  In view of the findings 
from the September 1996 VA hospital report, noted above, the 
Board finds that such an examination is warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Iowa City 
VAMC and request all medical records of 
the veteran since October 1996 for 
inclusion with the claims folder.

2.  The RO should also provide any needed 
assistance in requesting records of 
pertinent treatment described by the 
veteran from the Marshalltown Medical and 
Surgical Center.

3.  Regardless of whether additional 
records are received, the RO should 
schedule the veteran for a VA examination 
to determine the nature and extent of any 
current disability related to his August 
1996 use of Ticlid.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
file in conjunction with the examination.  

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability 
due to treatment with Ticlid by VA.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he receives further notice.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

